DETAILED ACTION
This Non-Final Office Action is in response to claims filed 11/21/2019.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/10/2021, 1/11/2021, and 11/21/2019 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (translation of CN 104950904 A), hereinafter Chen.
Claim 1
Chen discloses the claimed method for detecting a mounting error of an accelerometer (see at least ¶0024, ¶0066-0076, with respect to Figure 6), comprising: 
acquiring actual output data of the accelerometer mounted to an unmanned aerial vehicle ("UAV") while the UAV is in a hover state (see at least ¶0024, regarding three-axis acceleration of the aircraft is obtained during hover of the aircraft); and 
determining a mounting error angle of the accelerometer based on the actual output data (see at least ¶0024, ¶0066-0076, with respect to Figure 6, regarding the use of the Euler algorithm to calculate the transformation between the body coordinate system and the ground coordinate system during hover).
The angles (ɸ, θ, ψ) in Figure 6 teach the “mounting error angle,” given that the state of hover defines the vehicle as having an XY plane parallel to the XY plane of the ground. 
Claims 3 and 13
Chen further discloses that prior to acquiring the actual output data of the accelerometer mounted to the UAV while the UAV is in a hover state comprises: 
receiving a mounting error detection command (see at least ¶0060-0061, with respect to Figure 4, regarding the use of an algorithm that controls the aircraft to enter a hovering state at particular times); and 
detecting a flight status of the UAV in response to receiving the mounting error detection command (see at least ¶0023, regarding that the acceleration of gravity, roll and pitch angles, and three-axis speed is monitored to determine whether the aircraft has entered the hover state).
Claims 4 and 14
Chen further discloses determining the mounting error angle based on the actual output data comprises: determining the mounting error angle of the accelerometer relative to a horizontal plane based on the actual output data (see at least ¶0066, with respect to Figures 5 and 6, regarding that the mounting error angle of airframe coordinate system B is relative to the ground coordinate system E).
Claims 5 and 15
Chen further discloses that determining the mounting error angle of the accelerometer relative to the horizontal plane based on the actual output data comprises: determining the mounting error angle of the accelerometer relative to the horizontal plane based on the actual output data and output data of the accelerometer in the horizontal plane in an ideal mounting state (see at least ¶0066, with respect to Figures 5 and 6, regarding that the mounting error angle of airframe coordinate system 
Claims 6 and 16
Chen further discloses that the output data of the accelerometer in the horizontal plane in the ideal mounting state comprise: output data of the accelerometer in an X axis direction and output data of the accelerometer in a Y axis direction in the ideal mounting state (see at least ¶0066, with respect to Figures 5 and 6, regarding that the mounting error angle of airframe coordinate system B is relative to the ground coordinate system E). Chen further discloses that the output data in the X axis direction and the output data in the Y axis direction are zero (see at least ¶0023, regarding that in a hovering state, the accelerometer and gyroscope are reset to zero). 
Claim 11
Chen discloses the claimed device (see at least Figure 2) for detecting a mounting error of an accelerometer (see at least ¶0024, ¶0066-0076, with respect to Figure 6), comprising a storage device to store program instructions and a processor configured to retrieve the program instructions stored in the storage device (see at least ¶0049-0050, regarding the algorithm performed by the aircraft), so as to perform the method discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lu et al. (US 2003/0236604 A1), hereinafter Lu.
Claims 7 and 17
Chen further discloses that determining the mounting error angle of the accelerometer relative to the horizontal plane based on the actual output data and the output data of the accelerometer in the horizontal plane in the ideal mounting state comprises: determining a rotation angle for which actual output data in an XOY plane from the actual output data of the accelerometer are rotation-converted into output data of the accelerometer in the horizontal plane in the ideal mounting state, wherein the mounting error angle comprises the rotation angle
Specifically, Lu teaches determining a mounting error between the sensor system axes and the vehicle body-fixed axes, depicted in Figure 4, where the mounting error is characterized by Euler angles, as described in ¶0033-0067 (similar to determining the mounting error angle taught by Chen), and the sensor includes an acceleration sensor (similar to the accelerometer taught by Chen) (see at least ¶0031). Lu further teaches that the sensor misalignment is a rotation angle for which the sensor system-fixed axis (similar to the XOY plane taught by Chen) is “rotation-converted” into the vehicle body-fixed axes (similar to the horizontal plane in the ideal mounting state) (see at least ¶0035, ¶0047, ¶0056).
 In Chen, the accelerometer is mounted on a UAV. In Lu, the accelerometer is mounted on a vehicle. However, it is the technique of rotation-converting the actual output data in the XOY plane to the horizontal plane of the ideal mounting state that is modified by Lu; therefore, the type of vehicle does not influence this combination.
Since Chen and Lu are directed to the same purpose, i.e. determining a mounting error angle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen to further determine a rotation angle for which actual output data in an XOY plane from the actual output data of the accelerometer are rotation-converted into output data of the accelerometer in the horizontal plane in the ideal mounting state, wherein the mounting error angle comprises the rotation angle, in the same manner that Lu defines sensor misalignment as a rotation angle for which the sensor system-fixed axis is “rotation-converted” into the vehicle body-fixed axes, with the predictable results of compensating for misalignment in sensors (¶0009 of Lu).
Claims 8 and 18
The combination of Lu and Chen discloses the limitations of claim 9, as discussed below. The limitations of claim 8 redefine the “first rotation angle” and the “second rotation angle,” such that the “first rotation angle” and “second rotation angle” of claim 9 are being determined in reverse order. While this feature is not explicitly taught by the combination of Lu and Chen, it is well known and common in the art to subjectively define labels to directions of coordinate systems, e.g., x-y-z, i-j-k, l-m-n, etc. In this case, the combination of Lu and Chen may be reasonably applied to the limitations of claim 8, such that the X-axis and Y-axis of Lu are redefined as the Y-axis and X-axis, respectively. Specifically, Lu, in light of the combination of Lu and Chen discussed in the rejection of claim 7, further discloses determining the rotation angle for which the actual output data in the XOY plane from the actual output data of the accelerometer are rotation-converted into the output data of the accelerometer in the horizontal plane in the ideal mounting state comprises: 
determining a first rotation angle (i.e. Δθx in Figure 5) for which actual output data in an X axis direction from the actual output data of the accelerometer are rotated around a Y axis of the accelerometer to convert into output data of the accelerometer in the X axis direction in the ideal mounting state (see at least ¶0069, with respect to step 72 of Figure 8); 
rotating the actual output data of the accelerometer around the Y axis for the first rotation angle to obtain rotation-converted actual output data (see at least Figure 5, depicting the rotation around the X axis for Δθx, such that ys is used in determining the “second rotation” in Figure 6); and 
determining a second rotation angle (i.e. Δθy in Figure 6) for which actual output data in a Y axis direction from the rotation-converted actual output data are rotated around an X axis to convert into output data of the accelerometer in the Y axis direction in the ideal mounting state (see at least ¶0069, with respect to step 74 of Figure 8), wherein the mounting error angle comprises the first rotation angle and the second rotation angle (see at least ¶0069, with respect to step 78). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lu, such that the rotation around the X-axis in Figure 5 occurs after the rotation of the Y-axis of Figure 6, with the predictable result of changing the sequence of prior art process steps.
Claims 9 and 19
Lu, in light of the combination of Lu and Chen discussed in the rejection of claim 7, further discloses determining the rotation angle for which the actual output data in the XOY plane from the actual output data of the accelerometer are rotation-converted into the output data of the accelerometer in the horizontal plane in the ideal mounting state comprises: 
determining a first rotation angle (i.e. Δθx in Figure 5) for which actual output data in a Y axis direction from the actual output data of the accelerometer are rotated around an X axis of the accelerometer to convert into output data of the accelerometer in the Y axis direction in the ideal mounting state
rotating the actual output data of the accelerometer around the X axis for the first rotation angle to obtain rotation-converted actual output data (see at least Figure 5, depicting the rotation around the X axis for Δθx, such that ys is used in determining the “second rotation” in Figure 6); and 
determining a second rotation angle (i.e. Δθy in Figure 6) for which actual output data in an X axis direction from the rotation-converted actual output data are rotated around a Y axis of the accelerometer to convert into output data of the accelerometer in the X axis direction in the ideal mounting state (see at least ¶0069, with respect to step 74 of Figure 8), wherein the mounting error angle comprises the first rotation angle and the second rotation angle (see at least ¶0069, with respect to step 78).
Claims 10 and 20
Chen further discloses that after determining the mounting error angle based on the actual output data, the method further comprises: correcting the actual output data of the accelerometer based on the mounting error angle to obtain corrected output data (see at least ¶0019, regarding the correction of the accelerometer during hovering). If the correction is not clearly taught by Chen, Lu is applied in combination with Chen to more clearly teach this claimed feature.
Specifically, Lu teaches determining a mounting error between the sensor system axes and the vehicle body-fixed axes, depicted in Figure 4, where the mounting error is characterized by Euler angles, as described in ¶0033-0067 (similar to determining the mounting error angle taught by Chen), and the sensor includes an acceleration sensor (similar to the accelerometer taught by Chen) (see at least ¶0031). 
In Chen, the accelerometer is mounted on a UAV. In Lu, the accelerometer is mounted on a vehicle. However, it is the technique of correcting for mounting error angle that is modified by Lu; therefore, the type of vehicle does not influence this combination.
Since Chen and Lu are directed to the same purpose, i.e. determining a mounting error angle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen to further correct the actual output data of the accelerometer based on the mounting error angle to obtain corrected output data, in the same manner that Lu compensates the sensor outputs based on the calculated sensor misalignments, with the predictable results of compensating for misalignment in sensors (¶0009 of Lu).
Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record, Chen and Lu, taken alone or in combination, does not teach that acquiring the actual output data of the accelerometer mounted to the UAV comprises: 
acquiring multiple groups of actual output data of the accelerometer mounted to the UAV, and 
wherein determining the mounting error angle of the accelerometer based on the actual output data comprises: 
determining an average output value of the multiple groups of actual output data and determining the mounting error angle of the accelerometer based on the average output value, in light of the overall claim.
No reasonable combination of prior art can be made to teach this limitation with respect to the overall claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661